Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 19-36 are currently pending in the application.
Applicant's reply to the previous Office action, dated February 4, 2022, has been received. By way of this reply, Applicant has amended claims 19 and 30.
Claims 19-36 are therefore currently under examination before the Office.
The rejections of record can be found in the previous Office action, dated November 2, 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 19-36 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ichim (US 20130195899 A1, cited in IDS).
Applicant’s amendments to the claims have overcome this rejection, and it is therefore withdrawn.

s 19-36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by De La Rosa (US 20170119682 A1).
Applicant’s amendments to the claims have overcome this rejection, and it is therefore withdrawn. However, Applicant’s amendments to the claims have necessitated a new ground of rejection, described below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 19-36 are rejected under 35 U.S.C. 103 as being unpatentable over De La Rosa (US20170119682A1, cited previously) in view of Fan (WO2018034620A1).
De La Rosa teaches a method of treating an immune-mediated inflammatory disease in a subject suffering from said disease, which comprises administering to said subject a therapeutically effective amount of an exosome derived from mesenchymal stem cells (MSCs) (e.g. para. 0025, 0009). De La Rosa further teaches that the immune-mediated inflammatory disease to be treated or ameliorated may be lupus or glomerulonephritis (e.g. para. 0179-0181). As glomerulonephritis is a known complication of lupus, and since the reference teaches treating both glomerulonephritis and lupus, the ordinary artisan would expect to ameliorate glomerulonephritis complication in lupus patients (which amounts to treating lupus nephritis).
De La Rosa further teaches that the above exosomes are derived from MSCs, and may be obtained by filtering a cell-free MSC-conditioned medium using a 3 kDa cut-off membrane and recovering the retentate, or centrifuging a cell-free MSC-conditioned medium at a speed sufficient to precipitate exosomes and recovering the pellet (e.g. para. 0019, 0111-123). Based upon the description of the exosomes and the means of purification from MSC media described, the exosomes of De La Rosa appear to be identical to the secretome of the claimed invention.
The teachings of De La Rosa differ from the instant invention in that De La Rosa does not explicitly teach treating lupus nephritis.
Fan teaches that mesenchymal stem cell (MSC) therapy has been shown to be effective in treating autoimmune disorders such as systemic lupus erythematosus (SLE) and lupus nephritis 
Fan further teaches that the secretome may be isolated from cultured MSC cells (e.g. para. 0090-0093).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Fan teaches that therapy with an MSC secretome can replicate and substitute MSC immune-regulatory therapy for lupus nephritis, and methods of isolating MSC secretome from cultured MSC cells were also known in the art according to De La Rosa. Fan identifies the need to substitute MSC immune-regulatory therapy for MSC-derived secretome, and that doing so allows more efficient treatment of lupus nephritis by accessing the useful cytokines and chemokines present in the secretome. The remaining problem to be solved is therefore only the specific steps of preparing the secretome, which can be performed following known methods 
Applicant argues that the specification defines “secretome” as the sum of protein components among the components secreted from mesenchymal stem cells, which would be understood to include proteins secreted by mesenchymal stem cells, and that the secretome would contain not only exosomes, but other secreted soluble proteins such as EGF and VEGF. Therefore, in contrast, the exosome compositions of De La Rosa produced by ultracentrifugation would only comprise exosomes, but lack other soluble proteins such as EGF and VEGF that are part of the claimed “secretome”. However, since De La Rosa teaches filtering and retaining all components greater than 3 kDa as a method to produce the exosomes, these factors would inherently be present, since EGF and VEGF are larger than 3 kDa in size. De La Rosa teaches a filtration step using the same parameters of the instant claims, i.e. filtering out molecules of 3kDa or less in size.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01. The exosome of De La Rosa appears to have been produced by the same process as the secretome of the instant application. Therefore, it follows that the exosome of De La Rosa would possess identical properties to the secretome of the claimed invention. 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2112.01(I). Applicant's assertion that the claimed secretome product possesses different properties from the exosome product of De La Rosa is not sufficient to meet this standard. Attorney arguments cannot take the place of evidence. MPEP 2145(I). For this reason, Applicant's argument that the claimed secretome differs from the exosome product of De La Rosa is not persuasive.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644            

/AMY E JUEDES/            Primary Examiner, Art Unit 1644